DETAILED ACTION

This office action is a response to the amendment filed on 7/25/2022. Claims 1, 3-5, 7-9, 11-13 and 15-16 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-5, 7-9, 11-13 and 15-16 (renumbered as 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 7/25/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method which involves selecting a first beam group with M beams. A random access preamble is transmitted to a base station through the first beam group. Beam group with value M is adjusted  when the random access procedure is failed. A second beam group with adjusted number of beams is selected, and the random access preamble is transmitted through the second beam group. 
Closest prior art include Jung et al., Islam et al., and Jeong et al. Jung discloses a method of beam feedback where a UE may identify beams for transmission to the base station, and may use random access protocol using selected beams. Islam discloses that a RACH procedure has failed, and a new beam may be selected for communication with the base station. Jeong discloses that a UE may select beam subset for transmitting random access preamble based on a predefined condition. The UE may increase TX power when random access fails to determine whether the beam subset satisfies the condition. 
Koskela et al. (US 2019/0208547) and Kim et al. (2019/0182682) are relevant prior art not applied. Koskela discloses a method for indicating to a UE to consider a beam specific random access channel parameter when selecting beams. Threshold can be configured by the network in order to judge beams relative to a best beam. Kim discloses that a UE identifies optimal downlink transmission/reception beams, and after transmitting a preamble it monitors whether a RAR is transmitted within a window time period. If the UE fails to receive the RAR, it increases transmission power and retransmits the preamble. 
Thus, prior art in general discloses that when random access procedure fails, transmission power may be increased and/or a new beam may be selected for communication. However, prior art on record does not disclose the claimed features of adjusting the selected beam group to another beam group with different number of beams when random access procedure fails, and when it is determined that the failure is related to the access attempts based on the number of beams in the first group. 
Claims 1, 9 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of adjusting the first beam group to a second beam group based on a determination that the random access procedure failed, wherein failure of the random access procedure is related to M access attempts based on the set number of M beams; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414